Citation Nr: 1707680	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for colon cancer, skin cancer, tinnitus (claimed as due to noise trauma), a pulmonary condition, a stroke, depression (also claimed as posttraumatic stress disorder, sleep disorder, and anxiety), gastrointestinal problems, type 2 diabetes mellitus with peripheral neuropathy, and hypertension for accrued benefits purposes only.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  The Veteran died in February 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 6, 2006 decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon that denied claims of service connection for cause of death (DIC) and of entitlement to service connection for colon cancer, skin cancer, tinnitus (claimed as due to noise trauma), a pulmonary condition, a stroke, depression (also claimed as posttraumatic stress disorder, sleep disorder, and anxiety), gastrointestinal problems, type 2 diabetes mellitus with peripheral neuropathy, and hypertension for accrued benefits purposes only.

In a July 2009 statement the Veteran argued that there was clear and unmistakable error (CUE) in the RO's July 06, 2006 decision.  In February 2016, the Board determined that the RO's July 06, 2006 decision was not clearly and unmistakably erroneous.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in October 2016, which indicated that the Board erred by failing to address whether the July 6, 2006 decision was a final decision as to the appellant's claim for accrued benefits.  By an Order dated in October 2016, the Court granted the Joint Motion and remanded the matter for readjudication in accordance with its instructions.

Previously, in October 2006, the appellant submitted a statement outlining her disagreement with the RO's July 06, 2006 decision.  However, the RO treated this statement as a timely notice of disagreement (NOD) solely for her DIC claim and not as an NOD as to her claim for accrued benefits.  As a result, the RO has not issued a statement of the case (SOC) regarding the remaining issues in the July 06, 2006 decision.  Therefore, as this decision is not final and must be remanded to the RO for an SOC, the appellant's motion for revision of the RO's July 06, 2006 decision on the basis of CUE is moot.  See Link v. West, 12 Vet. App. 39, 45 (1998) (holding that, as a matter of law, a CUE motion challenging a nonfinal decision cannot exist).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required with respect to the appellant's claim for accrued benefits.  The claim was denied in a July 06, 2006 decision by the RO, and the Board finds that the appellant's October 2006 statement was a timely NOD to the July 06, 2006 decision's denial of accrued benefits.  Accordingly, as an SOC has not been issued, a remand is required to provide the appellant with an SOC addressing the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the appellant's claim of entitlement to service connection for colon cancer, skin cancer, tinnitus (claimed as due to noise trauma), a pulmonary condition, a stroke, depression (also claimed as posttraumatic stress disorder, sleep disorder, and anxiety), gastrointestinal problems, type 2 diabetes mellitus with peripheral neuropathy, and hypertension for accrued benefits purposes only.  Advise the appellant that she still needs to file a timely substantive appeal in response to the SOC to "perfect" the appeal to the Board concerning her claim.
2.  If she timely files a substantive appeal in response to this SOC, thereby perfecting her appeal, it should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




